722 N.W.2d 895 (2006)
Teri ROHDE, Brendon Quilter, Mary Quilter, Walter Mackey, Barbara Mackey, Gary Gibson, Ellen Gibson, Ted Jungkuntz, Loise Jungkuntz, David Sponseller, Mary Sponseller, Mike Gladieux, Martha Gladieux, Helen Rysse, Terry Trombley, John Williams, and Therese Williams, Plaintiffs-Appellants,
v.
ANN ARBOR PUBLIC SCHOOLS a/k/a Public Schools of the City of Ann Arbor, Board of Education for Ann Arbor Public Schools, President of the Board of Education for Ann Arbor Public Schools, and Treasurer of the Board of Education for Ann Arbor Public Schools, Defendants-Appellees, and
Ann Arbor Education Association, MEA/NEA, Intervening Defendant-Appellee.
Docket No. 128768. COA No. 253565.
Supreme Court of Michigan.
November 3, 2006.
On October 18, 2006, the Court heard oral argument on the application for leave to appeal the April 14, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether plaintiffs satisfied the demand requirement of MCL 129.61; (2) whether that statute purports to provide standing to individual taxpayers; and (3) whether standing in this case is controlled by Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004), or whether this case is distinguishable from the principles announced in Nat'l Wildlife. See, e.g., Vermont Agency of National Resources v. United States, 529 U.S. 765, 120 S.Ct. 1858, 146 L.Ed.2d 836 (2000). Appellants' brief and appendix must be filed no later than December 6, 2006. Appellees' brief and appendix, if appellees choose to file an appendix, must be filed no later than January 3, 2007. Briefs and appendixes are to be served on opposing counsel by hand delivery or by such other means as assures delivery not later than one day after the filing date. We direct the Clerk of the Court to place this case on the January 2007 session calendar for argument and submission.
Persons or groups interested in the determination of the issues set forth above may move the Court for permission to file briefs amicus curiae.
WEAVER, J., states as follows:
The grant order raises questions regarding Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004). Therefore, I would ask the parties to address whether Nat'l Wildlife was correctly decided, as I have similarly asked the parties in Michigan Citizens for Water Conservation v. Nestlé, 477 Mich. *896 ___, 722 N.W.2d 422 (2006), to do in my October 20, 2006, statement in that case.
MARILYN J. KELLY, J., joins the statement of WEAVER, J.